United States Court of Appeals
                      For the First Circuit


Nos. 19-1582
     19-1625
                          UNITED STATES,

                            Appellant,

                                v.

                NIA MOORE-BUSH, a/k/a Nia Dinzey,

                       Defendant, Appellee.


Nos. 19-1583
     19-1626
                          UNITED STATES,

                            Appellant,

                                v.

                          DAPHNE MOORE,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on June 16, 2020, is amended
as follows:

     On page 25, footnote 11, line 32, replace "Transit" with
"Transportation".

     On page 39, line 13, replace "[would]" with "[would not]".